Citation Nr: 9917529	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-06 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
hypertension prior to October 27, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
hypertension, effective October 27, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from December 1970 to March 
1979.

This matter comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (RO).  In June 1998 the Board remanded the issue of an 
increased rating for hypertension to the RO for an 
examination of the veteran and readjudication of the 
veteran's claim with consideration of the revised rating 
criteria.  The requested development has been accomplished 
and the claim is now before the Board for further appellate 
review.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for hypertension to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's diastolic pressure was predominantly 110 or 
more and manifested by, retinopathy and EKG evidence of 
hypertrophy.  

2.  Currently hypertension requires medication for control.  
The veteran's diastolic pressure is not predominantly 120 or 
more. 


CONCLUSIONS OF LAW

1.  Hypertension was 20 percent disabling under the old 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7 and Diagnostic Code 7101 (1997).  

2.  Hypertension is no more than 20 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7 and Diagnostic Code 7101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected hypertension 
disables him to such an extent that a higher rating is 
warranted and that such higher rating should be effective 
from the date he originally made his claim.  It is the 
decision of the Board that the evidence supports the claim 
for a continuous evaluation of 20 percent.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In July 1996, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation.  The Board remanded the issue for an examination 
of the veteran and evaluation of the veteran's claim under 
the revised rating criteria.  After consideration of the 
veteran's claim under the revised criteria the RO increased 
the evaluation to 20 percent effective October 27, 1998.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  Although the RO assigned an 
inverted staged rating, we conclude that a single, continuous 
20 percent evaluation is warranted.

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The rating criteria changed during 
the pendency of the appeal.  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, the implementation of the new 
regulations may be no earlier that the effective date of the 
new regulations.

Hypertension vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 130 or 
more and severe symptoms was rated as 60 percent disabling.  
A 40 percent evaluation was warranted for diastolic pressure 
predominantly 120 or more with moderately severe symptoms.  
Diastolic pressure predominantly 110 or more with definite 
symptoms warranted a 20 percent evaluation.  A 10 percent 
evaluation was warranted when diastolic pressure was 
predominantly 100 or more.  For the 40 percent and 60 percent 
ratings there should have been careful attention to diagnosis 
and repeated blood pressure readings.  When continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent was to be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Hypertension vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
130 or more warrants a 60 percent evaluation.  A 40 percent 
evaluation is warranted for diastolic pressure predominantly 
120 or more.  Diastolic pressure predominantly 110 or more; 
or systolic pressure predominantly 200 or more warrants a 20 
percent evaluation.  A 10 percent evaluation is warranted 
when diastolic pressure predominantly is 100 or more; or 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm, or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm.  Evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually in 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998).

Hypertension was diagnosed when the veteran was examined for 
rating purposes on February 13, 1996, at which time blood 
pressure readings of 175/107 sitting, 174/113 lying and 
168/118 standing were obtained.  He was not taking any 
related medication.  The veteran's chest was clear to 
percussion and auscultation; his heart was in regular sinus 
rhythm.  There were no murmurs, no evidence of gallop or rub 
and no clinical evidence of an enlarged heart.  Clinical 
evidence of cardiomegaly was not found.  He had an abnormal 
EKG with minimal voltage criteria for left ventricular 
hypertrophy and a non-specific T wave abnormality.  His 
cholesterol level was 232.  The veteran's chest and skull x-
rays were normal.  A history of headaches was also diagnosed.  

On February 20, 1996 the veteran complained of shoulder pain, 
his blood pressure was 164/105.  The physician prescribed 
medication for the veteran's hypertension.  

The veteran was seen for follow-up for his hypertension in 
March 1996; his blood pressure was 174/122 and 175/150.  
Physical examination disclosed a blood pressure reading of 
178/122 on the left arm and 158/120 on the right arm.  Chest 
and skull x-rays were normal.  The impression was 
hypertension.  

In April 1996 the veteran was seen for follow-up of his 
increased blood pressure the reading at that time was 142/98.  

On April 2, 1997 the veteran complained of sharp pain 
radiating up and down his back; his blood pressure at that 
time was 153/108 in the right arm and 150/106 in the left 
arm.  The impression was hypertension.  

At the VA examination, dated April 7, 1997, the veteran 
reported having known of his hypertension since 1972 and 
having been on medication since 1994.  He informed the 
examiner that he had not had a heart attack or a stroke.  The 
veteran complained of headaches, dizziness, blurred vision 
and tiring easily.  Physical examination revealed regular 
heartbeats; normal first and second hearts sounds.  No 
murmurs or carotid bruit were noted.  His neck veins and his 
peripheral vessels were within normal limits.  The veteran's 
sitting blood pressure was 182/160, recumbent was 160/108, 
standing was 164/114.  His blood pressure was taken at a 
later time while he was lying down and was found to be 
168/102 with a heart rate of 69.  At the end of the 
examination his blood pressure was repeated and was 178/118.  
The veteran's chest x-ray was within normal limits as was his 
EKG.  The diagnoses were essential hypertension and chronic 
headaches of uncertain etiology.  

Although the February 13, 1996 VA examination showed that the 
veteran had an abnormal EKG with minimal voltage criteria for 
left ventricular hypertrophy and a non-specific T wave 
abnormality there was no clinical evidence of an enlarged 
heart and clinical evidence of cardiomegaly was not found.  
The veteran's chest x-ray was normal.  In March 1996 the 
veteran's chest x-ray was once again normal.  In April 1997 
the veteran's chest x-ray was normal and his EKG was also 
within normal limits.  All examinations subsequent to the 
February 1996 examination consistently showed normal chest x-
rays and a normal EKG.  The preponderance of the evidence 
shows that the veteran does not have heart disease, therefore 
diagnostic code 7007 is not applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7007 (1998).

The veteran has not asserted and there is no evidence of 
valvular heart disease, endocarditis, pericarditis, 
pericardial adhesion, or syphilitic heart disease, therefore 
diagnostic codes 7000, 7002, 7003, or 7004, are not 
applicable.  There is no evidence of coronary artery disease, 
myocardial infarction, hyperthyroid heart disease 
supraventricular arrhythmias, or ventricular arrhythmias thus 
diagnostic codes 7005, 7006, 7008, 7010 or 7011 are not 
applicable.  In addition, there is no evidence of 
atrioventricular blockage, heart valve replacement, coronary 
bypass surgery, implant of a cardiac pacemaker, cardiac 
transplantation, or cardiomyopathy, diagnostic codes 7015, 
7016, 7017, 7018, 7019 or 7020 are not applicable.  

The old criteria for diagnostic code 7101 required a 
diastolic pressure of predominantly 110 or more with definite 
symptoms to warrant a 20 percent evaluation.  A diastolic 
pressure of predominately 120 or more with moderately severe 
symptoms warranted a 40 percent evaluation.  A 60 percent 
evaluation required diastolic pressure f predominantly 130 or 
more with severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  The new criteria for diagnostic code 7101, 
effective January 1998, required a diastolic pressure of 
predominantly 110 or more; or systolic pressure predominantly 
200 or more warrant to a 20 percent evaluation, a diastolic 
pressure of predominantly 120 or more to warrant a 40 percent 
evaluation and a diastolic pressure of predominantly 130 or 
more to warrant a 60 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998). The Board notes that the veteran 
had a history of wildly fluctuating blood pressure readings.  
The RO selected October 1998 as the date to assign the 20 
percent evaluation.  However, prior to that date there was 
EKG evidence of hypertrophy and retinopathy, and a suspicion 
of headaches in part due to hypertension consistent to 
definite symptoms.  Although some readings were as low as 
175/107, 153/108, 150/106, 164/105, 142/98, 160/108, and 
168/102 other readings were 174/113, 168/118, 174/122, 
175/150, 178/122 and 158/120.  In this case, there is doubt 
as to the "predominance" of the readings.  However, overall 
the disorder more closely approximates the criteria for a 
continuous 20 percent evaluation.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998). 

The next issue is whether an evaluation in excess of 20 
percent may be assigned under the old or new criteria.  In 
regard to the old criteria, the record establishes 
fluctuating blood pressure readings.  However, the readings 
have been predominately below 120.  More importantly 
moderately severe symptoms have never been identified.  The 
testimony regarding confusion has not been confirmed by a 
medical professional and is not competent to establish a 
basis for awarding a higher rating.  

VA examination, dated October 1998, showed the veteran's 
blood pressure to be 172/114 sitting, 170/118 standing and 
178/114 lying.  The veteran did not appear to be in acute 
distress but he ambulated with a cane and complained of low 
back pain.  Mild hypertensive retinopathy changes were noted 
in the right eye, no carotid bruits were noted on his neck.  
The veteran's first and second heart sounds were normal, his 
rhythm was regular, and no murmurs were noted.  Peripheral 
vessels were bilaterally symmetrical.  There were normal 
breath sounds in his lungs and no adventitious sounds were 
noted.  The veteran's chest x-ray revealed no active cardiac 
abnormality.  The diagnoses were uncontrolled hypertension, 
hypertensive retinopathy in the right eye and chronic 
headaches partly related to hypertension.  

In March 1999 the veteran testified at the videoconference 
that he checked his blood pressure every night.  He reported 
that when he experienced dizziness and weakness he would lie 
down.  He stated that he had to take nine pills once a day, 
in the morning, and that the medication made him sleep a 
great deal of the time.  The veteran indicated that the 
strength of his medication increased overtime.  Both he and 
his wife asserted that his strength and energy levels 
decreased greatly.  The veteran attested that hypertension 
was part of the reason he had to quite work as a landscaper 
and that he last worked in October 1998.  He related that he 
tired very easily and that he was unable to dig ditches or 
plants.  The veteran testified that he was on a bland salt-
free diet and that his wife boiled all of his food.  

The veteran's wife testified that the night before the 
hearing his blood pressure was 175/108 and that after walking 
around his blood pressure rose to 180/116.  She reported that 
the veteran's blood pressure was lower when sitting than when 
standing; that they took his blood pressure every other night 
and that the diastolic was never under 100.  The veteran's 
wife stated that he needed to exercise but that he felt 
sleepy, tired and drained all of the time.  She indicated 
that the veteran's lowest blood pressure reading was 160/108 
and that sometimes he experienced confusion because his 
pressure was so high.  The veteran's wife asserted that his 
blood pressure climbed higher and did not go down.  

Determining blood pressure or identifying manifestations of 
hypertension requires medical training and experience.  
Regardless, the testimony when accepted as true tends to 
establish that the readings are predominantly below 120.  In 
regard to the other complaints, the testimony does not 
establish the presence of moderately severe symptoms.  In 
this case, the numerous blood pressure readings establish 
that the disability approximate diastolic pressure of 
predominantly 110 or more, which requires a 20 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.7 (1998).  

To the extent that the veteran has argued that an evaluation 
in excess of ten percent should be assigned, we agree.  
However, the clinical findings and the testimony establish 
that the disability is no more than 20 percent disabling.  To 
that extent, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.
ORDER

A continuous 20 percent evaluation for hypertension is 
granted subject to the provisions governing the award of 
monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

